Citation Nr: 0730093	
Decision Date: 09/25/07    Archive Date: 10/01/07

DOCKET NO.  04-40 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
right shoulder.  

2.  Entitlement to service connection for a right thumb 
disorder.

3.  Entitlement to a compensable rating for service-connected 
laceration, right shoulder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1981 to 
January 1985.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

In June 2007, the veteran testified at a personal hearing 
before the undersigned Acting Veterans Law Judge.  A 
transcript of that hearing is of record.  

In conjunction with that hearing, the veteran submitted 
evidence not yet considered by the RO along with a waiver of 
initial consideration by the RO.  Therefore, the Board has 
considered this evidence in adjudicating the claims on 
appeal.  See 38 C.F.R. § 20.1304(c) (2007).  


FINDINGS OF FACT

1.  Arthritis of the veteran's right shoulder did not have 
its onset during active service and is not etiologically 
related to active service.  

2.  A right thumb disorder did not have its onset during 
active service and is not etiologically related active 
service.  

3.  The veteran's service connected laceration, right 
shoulder, results in only barely discernable scars and causes 
no limitation of function or other symptoms.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for arthritis of the 
right shoulder have not been met.  38 U.S.C.A. §§ 1110, 1112, 
1131, 1137 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).

2.  The criteria for service connection for a right thumb 
disorder have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 
1137 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007).

3.  The criteria for a compensable rating for service-
connected laceration, right shoulder have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118 Diagnostic 
Codes 7805 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  VCAA notice must be 
provided prior to the initial unfavorable adjudication by the 
RO.  Id. at 120.  

VCAA notice requirements apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
In this case, the veteran was not provided notice as to 
assignment of effective dates for any of his claims or notice 
as to assignment of disability ratings as such applies to his 
claims for entitlement to service connection.  No prejudice 
can result to the veteran due to this defect in notice.  In 
that regard, the Board is denying the veteran's claims, 
rendering moot any questions as to these downstream elements.  

VA satisfied the remaining duty to notify by means of a 
letter dated in May 2003.  This letter was provided to the 
veteran prior to the initial adjudication by the RO in August 
2003.  The veteran was informed of the requirements for a 
successful service connection claim and the requirements for 
a successful claim for an increased rating for his service-
connected laceration, right shoulder, that is, that this 
disability had increased in severity.  He was told of his and 
VA's respective duties in obtaining evidence and asked to 
submit information and/or evidence, including evidence in his 
possession, to the RO.  The content and timing of this notice 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Service medical records are associated with the claims file, 
as are records and reports from VA and non-VA health 
treatment providers.  The veteran has not sought VA 
assistance in obtaining any other records.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2007).  However, merely filing a claim for benefits is not 
enough to necessitate a medical examination.  VA's duty to 
provide a medical examination is not triggered unless the 
record contains competent evidence of a current disability or 
symptoms of a current disability, evidence establishing that 
an event, injury, or disease occurred in service or of 
diseases manifesting during an applicable presumptive period, 
and an indication that the disability or persistent or 
recurrent symptoms of a disability may be associated with 
service or a service-connected disability.  38 U.S.C.A. § 
5103A; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, the veteran was afforded a VA examination of 
his shoulder in August 2003.  During the June 2007 hearing, 
the veteran testified that the lacerations of his shoulder, 
and resulting scars, caused him no problems, explaining that 
pain of his right shoulder was limited to the joint.  Hearing 
transcript at 3 - 4.  Given this testimony, no additional 
medical examination of his shoulder is warranted.  As to his 
claim for service connection for a thumb disorder, the 
preponderance of evidence is against a finding that he 
suffered any injury to his right thumb during service and no 
competent evidence of record shows any current right thumb 
disorder to be related to his service.  For these reasons, 
the Board declines to afford the veteran additional medical 
examinations.  

Therefore, the Board finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.   See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110, 1131 (2006); 38 C.F.R. § 
3.303(a) (2007).  In order to prevail on the issue of service 
connection on the merits, there must be (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

Arthritis will be presumed to have been incurred in service 
if manifested to a compensable degree within one year after 
separation from active service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.

When the determinative issue involves medical causation or a 
medical diagnosis, the diagnosis or causation generally must 
be shown by competent medical evidence, as opposed to lay 
evidence; lay assertions of medical status usually do not 
constitute competent medical evidence.  See Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"); 
see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007) (explaining in footnote 4 that a veteran is competent 
to provide a diagnosis of a simple condition such as a broken 
leg, but not competent to provide evidence as to more complex 
medical questions).  

During the June 2007 hearing, the veteran clarified the 
nature of his claims for service connection for right 
shoulder arthritis and a right thumb disorder.  He testified 
that he experienced pain in his right shoulder, solely in the 
joint, the pain did not radiate from his service-connected 
laceration, the scar from those lacerations was not painful 
or tender, and that no medical professional had ever told him 
that his joint pain was related to those lacerations or 
scars.  Hearing transcript at 4 - 5.  Rather, he testified 
that a physician, Dr. Flincebauge, had indicated only that he 
had arthritis of his right shoulder.  Id. at 4.  

The veteran testified that he experienced "popping" in the 
shoulder following an inservice injury that caused the 
lacerations to his scapula, and that this had been ongoing, 
with recent increase in pain of his right shoulder.  Id. at 
3.  He testified that this same inservice injury caused a 
thumb disorder.  Id. at 6.  He described the inservice 
injury, stating that while playing basketball during service, 
he fell through a window that someone was carrying across the 
basketball court.  Id.  He testified that he landed on his 
hand, jamming his thumb and scraping his hand on the glass, 
and that a piece of glass had gotten stuck in his shoulder.  
Id.  The veteran endorsed his representative's statement as 
to any problems with his thumb at that time, stating "[a]nd 
it just kind of worked it out."  Id.  He testified that he 
currently has joint pain of his right thumb, but no symptoms 
related to the skin of his thumb. Id. at 8 - 9.  

Service medical records contain one entry documenting medical 
treatment for injuries arising out of the described inservice 
incident.  An emergency care form shows that the veteran was 
treated in February 1982 for two, two centimeter lacerations 
of his shoulder and some very superficial lacerations.  He 
received four sutures and a diagnosis of laceration on back.  
A December 1984 separation report of medical examination 
records a normal clinical evaluation of his upper extremities 
and musculoskeletal system.  In an associated report of 
medical history, the veteran indicated that he did not then 
have, or had ever had, a painful or "trick" shoulder or 
swollen or painful joints.  

Post service, a report of a general VA medical examination in 
June 1985 indicated that the veteran had no significant scars 
and no sign of arthritis.  Also of record are clinical note 
from John M. Flincebauge, D.O., P.A.  In an August 2002 
entry, Dr. Flincebauge reported that the veteran complained 
of pain and snapping of the base of his right thumb and some 
pain involving the subacromial area with some snapping in 
abduction and external rotation.  X-rays of his right 
shoulder showed some mild to moderate degenerative changes 
involving the acromioclavicular joint and the first 
metacarpal trepezial joint.  This physician found crepitus of 
the right thumb and some tenderness and popping of the 
subacromial area and the right acromioclavicular joint.  An 
impression was stated of anterior impingement syndrome, right 
shoulder, and degenerative joint, right metacarpal trapezial 
joint  

In August 2003, the veteran underwent VA examination of his 
shoulder.  Subjective reports included that the veteran's 
right shoulder hurt constantly and his shoulder frequently 
popped.  On examination, the veteran was found to have 
prominent acromioclavicular joints, bilaterally, with no 
evidence of shoulder girdle atrophy.  Upper arm 
circumferences were nearly equal.  There was no localized 
tenderness of his shoulder and he had a full range of 
painless motion.  There was no evidence of crepitation of his 
shoulder and impingement test and drop-arm test were normal.  
Muscle strength and grip of both hands was normal.  X-rays of 
the veteran's right shoulder revealed no abnormalities of the 
acromioclavicular joints; the glenohumeral joints were well 
maintained and there was no evidence of arthritic changes.  
The examiner commented that the veteran's right shoulder was 
normal and provided a diagnosis of pain of the right 
shoulder.  

The veteran has also submitted a report of a May 2000 surgery 
for treatment of right carpal syndrome.  This report does not 
mention the veteran's right thumb or his right shoulder and 
thus is not relevant to his claims on appeal.  

Other than the veteran's own contentions, no evidence of 
record shows that he had an orthopedic injury of his shoulder 
or any injury of his right thumb during service.  Nor does 
any evidence show that right shoulder or right thumb 
arthritis manifested within one year of separation from 
active service.  The absence of mention of any such injuries 
in his service medical records and for two decades after 
service are more probative on the issue of inservice 
occurrence of any injury or disease than the veteran's 
recently reported history.  See Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006) (time delays and the lack of 
contemporaneous medical evidence are factors to be weighed in 
determining the probative value of veteran reported history).  

Furthermore, the record is absent for competent evidence that 
the arthritis of the veteran's right shoulder and right thumb 
is related to his service, to include his February 1982 
injury.  While the veteran has stated his belief that his 
current right shoulder and right thumb arthritis are the 
result of his injury in service, the Board finds that a 
medical nexus opinion of this nature is evidence not within 
the competency of a layperson.  See Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); see also Jandreau v. Nicholson 492 F.3d 
1372 (Fed. Cir. 2007).  

In summary, the preponderance of the evidence is against a 
finding that the veteran had any disease or orthopedic injury 
of his right shoulder during service, or any injury or 
disease of his right thumb during service, and there is no 
competent evidence of record showing a nexus between these 
claimed disabilities and his service.  For these reasons, his 
claims for service connection for these disorders must be 
denied.  


Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2007).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2007).  

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; 38 C.F.R. §§ 4.1, 4.2 (2007).  

Service connection was established for laceration, right 
shoulder, by a rating decision dated in June 2002, and a 
noncompensable evaluation was assigned effective in March 
2002.  

While a June 1982 service medical record showed the veteran 
to have received four sutures for two, two centimeter 
lacerations, the only objective evidence that the veteran 
suffers a current disability from this injury comes from the 
August 2003 VA examination of the veteran's right shoulder.  
The examiner reported that the veteran pointed out the 
location of his inservice lacerations as the lower aspect of 
his scapula and that evidence of the lacerations was not 
easily discernable.  

During the June 2007 hearing, the veteran testified that the 
scars from these lacerations were not painful or tender, that 
pain did not radiate from the locations of the lacerations, 
and that the only right shoulder symptom from which he 
suffered was joint pain.  Hearing transcript at 4.  He also 
testified that Dr. Flincebauge had evaluated his shoulder but 
had not attributed any shoulder disorder to residuals of 
these lacerations.  Id. at 4 - 5.  

The RO has evaluated this service-connected disability under 
38 C.F.R. § 4.118, Diagnostic Code 7805.  This Diagnostic 
Code directs VA to rate scars based on limitation of the 
affected part.  Since the veteran has testified that these 
lacerations, and the residual scars, result in no symptoms, a 
compensable rating is not warranted for limitation of 
function of the right shoulder.  To rate this disability 
based on pain from his nonservice-connected arthritis of the 
right shoulder would be inappropriate.  Additionally, as the 
veteran states that he has no symptoms related to his 
lacerations and resultant scars, the scars result from two, 
two centimeter lacerations, and the scars were barely 
discernible during the August 2003 examination, the Board 
finds that no other diagnostic codes are appropriate for 
rating the veteran's laceration, right shoulder.  See e.g. 38 
C.F.R. § 4.118, Diagnostic Codes 7802, 7803, 7804 (2007).  In 
summary, the veteran's claim for a compensable rating for 
lacerations, right shoulder, must be denied because he 
suffers no disability as a result of those lacerations.  


Conclusion

For the reasons provided above, the preponderance of evidence 
is against the veteran's claims.  The evidence in this case 
is not so evenly balanced so as to allow application of the 
benefit-of- the-doubt rule as required by law and VA 
regulation.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
C.F.R. § 3.102 (2007).  


ORDER

Entitlement to service connection for arthritis of the right 
shoulder is denied.  

Entitlement to service connection for a right thumb disorder 
is denied.  

Entitlement to a compensable rating for service-connected 
laceration, right shoulder, is denied.  



____________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


